United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3945
                                  ___________

Linda Booker,                              *
                                           *
               Appellant,                  *
                                           *
       v.                                  *
                                           *
United States Internal Revenue             *
Service; Genie Boren,                      * Appeal from the United States
individually and in her official           * District Court for the
capacity as an agent and employee          * Eastern District of Arkansas.
of the United States Internal Revenue      *
Service; Cecil Boren, individually and *          [UNPUBLISHED]
in his official capacity as an agent and *
employee of the United States Internal *
Revenue Service,                           *
                                           *
               Appellees.                  *
                                      ___________

                         Submitted: November 4, 1999
                             Filed: November 5, 1999
                                 ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Appellant Linda Booker appeals the District Court’s1 dismissal of her civil suit
as time-barred. Having reviewed the record and the parties’ briefs, we agree the action
is time-barred, if not under 26 U.S.C. § 7433 (1994), as the District Court held, then
under the statute of limitations applicable to actions under Bivens v. Six Unknown
Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
                                          -2-